No







NO. 12-10-00285-CV
                                                
IN
THE COURT OF APPEALS          
 
TWELFTH COURT OF
APPEALS DISTRICT
 
TYLER,
TEXAS
                                                                        §          APPEAL
FROM THE 420TH
IN THE INTEREST OF C.H., C.H.,
                                                                      
§           JUDICIAL DISTRICT COURT
C.H. AND P.H., CHILDREN
                                   §            NACOGDOCHES
COUNTY, TEXAS



MEMORANDUM OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  
            This
is an appeal from a judgment in a suit in which termination of the parent-child
relationship was in issue.  Consequently, the procedures for accelerated
appeals apply.  See Tex. Fam.
Code Ann. § 109.002(a) (Vernon 2008).  Under rule of appellate procedure
26.1, the notice of appeal in an accelerated appeal must be filed within twenty
days after the judgment is signed.  Tex.
R. App. P. 26.1(b).  When an appeal is accelerated, filing a motion for
new trial does not extend the deadline for filing the notice of appeal.  In
re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005).  
            Here,
the trial court’s judgment was signed on June 17, 2010.  Because this is an
accelerated appeal, the notice of appeal was due to have been filed on or
before July 7, 2010.  However, Appellants did not file the notice of appeal
until August 23, 2010.  Although Appellants filed a motion for new trial, that
did not extend the time for filing the notice of appeal.  See id. 
And they did not file a motion for an extension of time to file the notice of
appeal as permitted by rule of appellate procedure 26.3.  Therefore, Appellants’
notice of appeal was untimely, and this court has no jurisdiction of the
appeal.
            On
August 31, 2010, this court notified Appellants pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that their notice of appeal was untimely and
there was no timely motion for an extension of time to file the notice of
appeal as permitted by rule of appellate procedure 26.3. Appellants were further
informed that unless the record was amended on or before September 10, 2010, to
establish the jurisdiction of this court, the appeal would be dismissed.  The
deadline for responding to this court’s August 31, 2010, notice has expired,
and Appellants have neither responded to the notice nor established this
court’s jurisdiction.  
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion delivered September 22, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)